DETAILED ACTION
This constitutes a second Non-Final given a new claim interpretation against claims 19-21, below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 17/044,774
This Office Action is responsive to the amended claims of September 21, 2022.
Claims 1-23 have been examined on the merits.  Claims 1-14 and 22-23 are currently amended.  Claims 15-21 are previously presented.
Priority
Applicants identify the instant application, Serial #:  17/044,774, filed 10/01/2020, as a national stage entry of PCT/EP2019/058432, International Filing Date: 04/03/2019, which claims foreign priority to European Patent Office application:  18305407.1, filed 04/06/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date for instant base claim 1 and new base claims 22-23 is the International Filing Date of April 3, 2019, as the “L” in instant base claims 1 and 22-23 contains the embodiment “CH3-COO-“ which is not found by structure or name in the foreign priority application.  This point was first made in the first Non-Final Office Action (see paragraph 13 on page 4).
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of September 21, 2022.
The Examiner has reviewed the claim amendments and Reply of 09/21/2022.
The amendments to the Specification of 09/21/2022 are accepted and have formally been entered into the record.  These amendments render moot the objections to the Specification (see paragraph 8 in previous Office Action).
The objection for lack of an oath/declaration (see paragraph 9 in previous Office Action) is rendered moot since Applicants filed a complete Oath on 07/22/2022.
The objection against claims 1 and others (see paragraph 18 of previous Office Action) is withdrawn as Applicants added articles and prepositions as required throughout the claim.
Applicants revised all lists of compounds to include commas and articles:  -- and -- or -- or -- .  This renders moot the objection against claim 14 (see paragraph 19 of previous Office Action).
Applicants revised the resolution of all illustrations in the claims thereby rendering moot the objection against claim 22 (see paragraph 20 in previous Office Action).
The objection against claim 23 is rendered moot (see paragraph 21 of previous Office Action) as Applicants revised all illustrations to improve resolution.
The indefiniteness rejection and rejection under 35 U.S.C. 112(d) against claim 3 (see paragraphs 22-27 of previous Office Action) is rendered moot as Applicants deleted the compound illustrated in paragraphs 24 and 27 of the Final Office Action of 07/21/2022.
New Objections
Claim Objections
Claims 3 and 5 are objected to as these claims are missing a period.  Please add a period after the last illustration to render moot this objection.
New Rejections
Claim Interpretation of Claims 19-21
The following anticipatory prior art rejection is based on an interpretation that claims 19-21 are properly construed as methods of use of the formula I product from claim 1 in the pharmaceutical or agrochemical industries.  Thus, the process of manufacture of product formula I from claim 1, which is reliant on unique and non-obvious use of formula II, formula III, and the ligands IV, V, or VI to produce formula I does not get incorporated into the claim interpretations for claims 19-21.  Put another way, formulae II, III, and the ligands (IV-VI) of claim 1 are not even considered when interpreting claims 19-21, drawn to methods of use (in industry) of a compound of formula I, wherein R1-R3 and M1 are as defined in instant claim 1.
The Examiner recommends canceling claims 19-21 to expedite allowance.  Revision of claims 19-21 to product-by-process will not alter the above claim interpretations, as product-by-process claims can be anticipated by prior art references that disclose the product made (formula I), and not the process used to make the product.  See MPEP 2113(I).
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DESTRO (Destro, Gianluca, et al.  “Dynamic Carbon Isotope Exchange of Pharmaceuticals with Labeled CO2.”  J. Am. Chem. Soc. (2019), Vol. 141, pp. 780-784, already provided to Applicants in last Office Action).
The reference DESTRO teaches the process of Fig 3:  
    PNG
    media_image1.png
    217
    1186
    media_image1.png
    Greyscale

(see p. 782), which is a method of using carbon labeled organic compounds containing a carbon labeled carboxyl group of formula I of claim 1 (wherein:  R1, R2, and R3 join together to form an optionally substituted phenyl; and M1 is cesium (reactants) or hydrogen (product)), in the manufacture of pharmaceuticals (see Fig 3 caption on page 782).  This anticipates instant claim 19.
	This same process of DESTRO Fig 3 (p. 782), above, anticipates the process of instant claim 20.
	Furthermore, the DESTRO Fig 3 process teaches a process for producing tracers (page 783), therefore anticipating instant claim 21.
Conclusion
Claims 3 and 5 are objected to for claim informalities.
Claims 19-21 are not presently allowable as written.
Claims 1-2, 4, 6-18, and 22-23 are allowable as written for the rationale stated within paragraphs 30-35 of the Final Office Action of 07/21/2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625